FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 07-50564
                Plaintiff-Appellee,               D.C. No.
               v.                            CR-02-00319-DOC-
GABRIEL BERNARDO SANCHEZ,                             2
             Defendant-Appellant.
                                                 OPINION

         Appeal from the United States District Court
            for the Central District of California
          David O. Carter, District Judge, Presiding

                     Argued and Submitted
              April 7, 2009—Pasadena, California

                       Filed June 23, 2009

 Before: Harry Pregerson and David R. Thompson, Circuit
      Judges, and Jeremy D. Fogel,* District Judge.

                  Opinion by Judge Thompson




  *The Honorable Jeremy D. Fogel, United States District Judge for the
Northern District of California, sitting by designation.

                                7587
                  UNITED STATES v. SANCHEZ              7589




                        COUNSEL

Ellyn Marcus Lindsay, Assistant United States Attorney, Los
Angeles, California, for the plaintiff-appellee.

Gary Paul Burcham, San Diego, California, for the defendant-
appellant.


                         OPINION

THOMPSON, Senior Circuit Judge:

   This appeal presents the question whether, on a limited
Ameline remand, a district court may consider post-sentencing
factors and circumstances in determining whether it would
have imposed the same sentence had it known the Sentencing
Guidelines were advisory.

                     BACKGROUND

   Gabriel Bernardo Sanchez (“Sanchez”) was convicted of
thirty-three counts of mail fraud and eleven counts of money
laundering, in connection with an extensive charitable dona-
7590               UNITED STATES v. SANCHEZ
tion scam. Sanchez and his partner formed a “shell” church,
and then employed telemarketers to solicit donations on
behalf of the church’s purported charities. Of the millions of
dollars raised through this scam, less than $5,000 actually was
used for charitable purposes.

   Sanchez was sentenced under the mandatory Sentencing
Guidelines, before the Supreme Court’s decision in United
States v. Booker, 543 U.S. 220 (2005). Sanchez appealed both
his conviction and his sentence; we rejected those challenges,
but granted Sanchez a limited remand under United States v.
Ameline, 409 F.3d 1073, 1085 (9th Cir. 2005) (en banc). See
U.S. v. Lyons, 472 F.3d 1055 (9th Cir. 2007).

   On remand, both parties submitted briefing as to whether
resentencing was required. The district court requested addi-
tional briefing as to whether it could consider Sanchez’s post-
sentence rehabilitation efforts on a limited Ameline remand.
Sanchez appeared and addressed the court on his rehabilita-
tion efforts.

  The district court concluded that it could not take post-
rehabilitative efforts into account on a limited Ameline
remand. The court then determined that it would have
imposed the same sentence had it known the Guidelines were
advisory.

   After the district court announced that Sanchez’s original
sentence would stand, Sanchez asked the court to recommend
that he participate in the residential drug and alcohol treat-
ment program of the Bureau of Prisons (“BOP”). The district
court denied that request, citing Sanchez’s failure to raise the
issue at his original sentencing hearing.

  On appeal, Sanchez argues the district court erred in deter-
mining that it could not consider post-sentencing factors on an
Ameline remand. Sanchez also contends the court erred in
                   UNITED STATES v. SANCHEZ                7591
denying his request for participation in the BOP treatment
program.

                STANDARD OF REVIEW

   When, on a limited Ameline remand, the district judge has
determined that “the sentence imposed would not have dif-
fered materially had he been aware that the Guidelines were
advisory,” the original sentence will stand. Ameline, 409 F.3d
at 1085. The defendant has “the right to appeal to this court
the district court’s decision, including a challenge to the sen-
tence based on the reasonableness standard established in
Booker.” Id. Where, as here, the defendant did not raise any
reasonableness challenges to the original sentence in his first
direct appeal, our scope of review is limited to determining
“[w]hether the district judge properly understood the full
scope of his discretion in a post-Booker world.” U.S. v.
Combs, 470 F.3d 1294, 1297 (9th Cir. 2006).

    I. Did the district court err in determining it was
    precluded from considering evidence of Sanchez’s
    post-sentence rehabilitation in connection with the
    threshold inquiry on a limited Ameline remand?

  [1] On an Ameline remand, a district court’s first task is to
determine “whether the sentence imposed would have been
materially different had the district court known that the
Guidelines were advisory.” Ameline, 409 F.3d at 1084. San-
chez argues that, in answering this question, the district court
should be able to take his post-sentence rehabilitation into
account.

   [2] Sanchez’s argument is foreclosed by the text of Ameline
itself. In Ameline, we instructed district courts to consider
“whether [they] would have imposed a materially different
sentence at the time of sentencing had [they] known that the
Guidelines were advisory rather than mandatory.” Ameline,
409 F.3d at 1083 (emphasis added). By instructing district
7592               UNITED STATES v. SANCHEZ
courts to retrace their steps, and view the question from their
vantage point “at the time of sentencing,” Ameline precludes
district courts from considering any rehabilitation or mitigat-
ing circumstance that occurred after the sentencing. Id.

   The consideration of post-sentencing information is incon-
sistent with the limited nature of an Ameline remand. Unlike
the Third and Fourth Circuits, we do not provide an automatic
full resentencing to all defendants entitled to a post-Booker
remand. See, e.g., U.S. v. Davis, 407 F.3d 162 (3d Cir. 2005);
U.S. v. Hughes, 401 F.3d 540 (4th Cir. 2005). Rather, in Ame-
line, we adopted the limited bipartite approach taken by the
Second Circuit in United States v. Crosby, 397 F.3d 103 (2d
Cir. 2005). Ameline, 409 F.3d 1079-81 (citing Crosby, 397
F.3d at 117).

  We repeatedly have emphasized the limited nature of the
remand procedure set forth in Ameline:

    A limited Ameline remand—a term Ameline uses no
    fewer than 25 times—does not contemplate that the
    district judge will engage in a full post-Booker resen-
    tencing, unless he first determines that the sentence
    would have been materially different under an advi-
    sory Guidelines system.

Combs, 470 F.3d at 1296-97; see also id. (holding that a
defendant is prohibited from raising new objections to his
original sentence on an Ameline remand, and declining to
engage in a “full-blown reasonableness review” where a
defendant had not challenged the reasonableness of his origi-
nal sentence on his first direct appeal); U.S. v. Silva, 472 F.3d
683, 686 (9th Cir. 2007) (observing that an Ameline remand
is not a “full-fledged sentencing proceeding,” and concluding
that a defendant has no right to allocute on an Ameline
remand). Ameline remands were “designed to answer a single
question: Whether the district judge would have given [the]
                     UNITED STATES v. SANCHEZ                   7593
defendant a materially different sentence under an advisory
Guidelines system.” Combs, 470 F.3d at 1297.

   [3] What Sanchez proposes amounts to a full resentencing.
Sanchez asks us to consider his post-rehabilitation efforts, and
contends that in other cases the court could consider subse-
quent convictions and other post-sentence developments. We
decline to do so. We consistently have rejected procedures
that would turn the limited Ameline remand into a de facto
resentencing. See, e.g., Combs, 470 F.3d at 1296; Silva, 472
F.3d at 686.

   Sanchez relies on 18 U.S.C. § 3661, which provides that
“[n]o limitation shall be placed on the information concerning
the background, character, and conduct of a person convicted
of an offense which a court of the United States may receive
and consider for the purpose of imposing an appropriate sen-
tence.” Sanchez contends this language supports his position
that district courts should be able to consider post-sentencing
evidence in addressing the threshold Ameline inquiry. He also
contends that because 18 U.S.C. § 3553(a) does not bar the
consideration of post-sentencing evidence, district courts
should not be precluded from considering such evidence on
an Ameline remand.

   [4] Sanchez’s reliance on §§ 3661 and 3553(a) is mis-
placed. The district court’s threshold inquiry on an Ameline
remand is not the equivalent of a full resentencing hearing,
where § 3661 and § 3553(a) would be applied in the first
instance. See, e.g., Silva, 472 F.3d at 686. If the district court
determines that the defendant’s sentence would have been dif-
ferent under an advisory Guidelines scheme, then the defen-
dant is entitled to a full resentencing.1 Combs, 470 F.3d at
1296-97. Where, as here, the district court determines that the
sentence would have been the same, the inquiry is at an end.
  1
   We do not decide today whether the consideration of post-sentencing
evidence would be appropriate in such circumstances.
7594              UNITED STATES v. SANCHEZ
   With our decision today, we join the Second, Sixth, and
Seventh Circuits in prohibiting district courts from consider-
ing post-sentencing factors or circumstances in conducting the
threshold inquiry after an Ameline remand. See, e.g., Ferrell,
485 F.3d at 688; U.S. v. Keller, 498 F.3d 316, 324 (6th Cir.
2007) (“[C]onsideration of post-sentencing factors is incom-
patible with the limited scope of a [an Ameline] remand”);
U.S. v. Re, 419 F.3d 582, 584 (7th Cir. 2005) (“The goal of
the [Ameline] remand is to determine if, at the time of sen-
tencing, the district judge would have imposed a different sen-
tence in the absence of mandatory guidelines. Post-sentencing
events or conduct simply are not relevant to that inquiry.”).

   As Sanchez points out, the First, Third, and Fourth Circuits
permit district courts to consider post-sentencing information
in certain circumstances. See, e.g., U.S. v. Aitoro, 446 F.3d
246, 254 n.10 (1st Cir. 2006); U.S. v. Lloyd, 469 F.3d 319,
325 (3d Cir. 2006); Hughes, 401 F.3d at 560 n.19. Unlike the
Third and Fourth Circuits, however, we do not engage in an
automatic full resentencing on an Ameline remand. Compare
Ameline, 409 F.3d at 1079-81, with Davis, 407 F.3d at 165,
and Hughes, 401 F.3d at 560. The Third and Fourth Circuit’s
precedent on this point cannot be superimposed on our more
limited Ameline remand procedure.

   Rather, because Ameline adopted the same remand proce-
dure articulated by the Second Circuit in Crosby, Ameline,
409 F.3d 1079-81, we often have turned to Second Circuit
precedent when addressing issues that have arisen under Ame-
line. See, e.g., Silva, 472 F.3d at 686 (rejecting the argument
that Ameline should not be read to “accept fully” the Second
Circuit’s Crosby approach, and observing that “our court has
repeatedly espoused the Crosby method.”); U.S. v. Montgom-
ery, 462 F.3d 1067, 1069-72 (9th Cir. 2006) (referring repeat-
edly to Crosby and other Second Circuit precedent in
determining that Ameline requires submission of written state-
ments by counsel). In Crosby, the Second Circuit held that on
an Ameline-type remand, the district court is limited to con-
                   UNITED STATES v. SANCHEZ                 7595
sidering the “circumstances existing at the time of the original
sentence.” Crosby, 397 F.3d at 117. In a later opinion, the
Second Circuit faced the precise question raised by Sanchez
today, and held that a district court is forbidden from consid-
ering post-sentencing rehabilitation, or any other circum-
stance that did not exist at the time of the original sentencing.
Ferrell, 485 F.3d at 689-90. The Second Circuit has aptly
explained that the threshold inquiry on an Ameline remand is
“whether the original sentence would have been different, not
whether, if resentencing were to occur, the new sentence
would be different.” U.S. v. Lake, 419 F.3d 111, 114 n.3 (2d
Cir. 2005). The Second Circuit’s reasoning in Crosby and
Ferrell reinforces the conclusion we reach today.

   [5] In sum, evidence of post-sentence rehabilitation is sim-
ply beyond the scope of the district court’s threshold inquiry
on a limited Ameline remand. The district court correctly
determined it was precluded from considering such evidence
in Sanchez’s case.

   Sanchez nonetheless maintains that he is entitled to a full
resentencing before a different district judge. He contends that
the district court could not have made the Ameline decision
fairly after it was exposed to the “abundance of post-
sentencing information” presented at the hearing.

  We agree that the district court erred, probably on the side
of caution, in hearing evidence of Sanchez’s post-sentence
rehabilitation, but the evidence was not prejudicial to San-
chez. It was simply irrelevant to the district court’s inquiry.
Ultimately, the district court correctly determined that post-
sentencing conduct was not “an appropriate consideration” in
determining whether or not the court would have imposed the
same sentence under an advisory Guidelines scheme.
7596                UNITED STATES v. SANCHEZ
  II. Did the district court err in refusing to consider
  Sanchez’s request for placement in the BOP drug and
  alcohol treatment program?

   Sanchez also contends the district court erred in refusing to
recommend him for the BOP drug and alcohol treatment pro-
gram. Sanchez admits that he did not request placement in the
program at his original sentencing hearing. He contends, how-
ever, that his failure to raise the issue at that time is not a
valid reason to deny his request. We disagree.

   [6] A district court is without authority to consider new
challenges raised for the first time by a defendant on a limited
Ameline remand. Combs, 470 F.3d at 1297; see also Combs,
470 F.3d at 1298 (J. Berzon, concurring). This rule is not
unique to an Ameline remand. We have long held that when
a defendant fails to raise a nonconstitutional sentencing error
in his first direct appeal, the issue is waived. See, e.g., U.S. v.
Gianelli, 543 F.3d 1178, 1184 (9th Cir. 2008); U.S. v. James,
109 F.3d 597, 599 (9th Cir. 1997); U.S. v. Schlesinger, 49
F.3d 483, 485 (9th Cir. 1994). Sanchez failed to raise this
request at his original sentencing hearing and it was not pre-
sented as an issue in his first direct appeal. Accordingly the
issue has been waived.

                        CONCLUSION

   The district court accurately understood the scope of its
review on this limited Ameline remand by ultimately conclud-
ing that it was precluded from considering evidence of San-
chez’s post-sentencing rehabilitation. The district court also
properly denied Sanchez’s request for placement in the BOP
treatment program, an issue which Sanchez had waived.

  AFFIRMED.